Judgment of the County Court, Richmond County, convicting defendant of the crime of assault in the second degree and sentencing him to an indeterminate term in the Elmira Reformatory, reversed on the law and the facts and a new trial ordered. We are of opinion that the charge of the court that the defendant was not entitled to act in self-defense unless he had reasonable ground for believing that he was in danger of inevitable or irreparable injury and that it was incumbent upon him to retreat as far as possible before he was justified in acting in self-defense was erroneous. (People v. Katz, 263 App. Div. 883; People v. Pi Cupillo, 271 App. Div. 1032.) The court further erred in refusing to submit for the jury’s consideration the crime of assault in the third degree. (Code Crim, Pro., § 444.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.